Case 0:19-cv-61112-FAM Document 14 Entered on FLSD Docket 09/12/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-61112-CIV-MORENO

CARLY BITTLINGMEYER, individually and
on behalf of all others similarly situated,

Plaintiff,

VS.

CORAL SPRINGS FAMILY DENTISTRY
AT AMERICARE PA,

Defendant.
/

 

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Plaintiff's Notice of Pending Settlement
(D.E. 13), filed on September 10, 2019. It is

ADJUDGED that because “the parties have reached a settlement with regard to this
case,” this action is DISMISSED in accordance with the settlement agreement. The Court shall
retain jurisdiction for six months to enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.

wo
DONE AND ORDERED in Chambers at Miami, Florida, this Va of September

2019.

  

ITED STATES DISTRICT JUDGE

   

Copies furnished to:

Counsel of Record

 

 
